NO. 07-02-0281-CR
                                         NO. 07-02-0282-CR

                                    IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                                PANEL E

                                            MARCH 7, 2003

                               ______________________________


                                  ELREED WILSON, JR., APPELLANT

                                                    V.

                                  THE STATE OF TEXAS, APPELLEE


                            _________________________________

  FROM THE CRIMINAL JUDICIAL DISTRICT COURT OF JEFFERSON COUNTY;

                  NOS. 78432 & 82502; HONORABLE LARRY GIST, JUDGE

                              _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                     MEMORANDUM OPINION1




      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
      1
          Tex. R. App. P. 47.4.
       Pursuant to plea bargains for possession of a controlled substance in cause number

78432, and for possession of marihuana in cause number 82502, appellant was granted

deferred adjudication and placed on community supervision for five years. Upon the

State’s motions to revoke for violations of the conditions of community supervision,

appellant was adjudicated guilty in both causes and punishment was assessed at four

years confinement in the Institutional Division of the Texas Department of Criminal Justice

in cause number 78432, and two years confinement in a state jail facility in cause number

82502. By one point of error, appellant contends the State failed to prove by clear and

convincing evidence that his consent to search his vehicle was freely and voluntarily given.

Based upon the rationale expressed herein, we dismiss for want of jurisdiction.


       The State contends that pursuant to article 42.12, section 5(b) of the Texas Code

of Criminal Procedure, no appeal may be taken from the trial court’s decision to adjudicate

guilt. We agree. Article 42.12, section 5(b) of the Texas Code of Criminal Procedure

expressly denies a defendant the right to appeal from a trial court’s determination to

adjudicate guilt. Connolly v. State, 983 S.W.2d 738, 741 (Tex.Cr.App. 1999); Phynes v.

State, 828 S.W.2d 1, 2 (Tex.Cr.App. 1992); Olowosuko v. State, 826 S.W.2d 940, 941-42

(Tex.Cr.App. 1992). An appeal of all proceedings after an adjudication of guilt, however,

is not foreclosed by article 42.12, section 5(b) (i.e. assessment of punishment,

pronouncement of sentence). An appeal cannot be had to challenge the sufficiency of the

evidence to support the trial court’s adjudication of guilt. Connolly, 983 S.W.2d at 741.


                                             2
Thus, because appellant does not present a challenge to any post-adjudication

proceedings, we have no jurisdiction to entertain his complaint challenging the sufficiency

of the evidence.


       Accordingly, the purported appeals are dismissed for want of jurisdiction.


                                          Don H. Reavis
                                            Justice

Do not publish.




                                            3